Citation Nr: 0916218	
Decision Date: 04/30/09    Archive Date: 05/07/09

DOCKET NO.  08-28 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a back condition.

2.  Entitlement to service connection for a hip condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel





INTRODUCTION

The veteran served on active duty from January 1944 to May 
1946.  He received the Combat Infantry Badge.  

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an October 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida (RO), which denied the benefits sought on 
appeal.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran contends that he injured his hip and back while 
on active duty during World War II in Europe.  He often had 
to sleep on frozen ground.  Once he carried the base plate of 
a mortar up the steep bank of the Rhine River which was very 
painful to his hip and low back.  Regarding combat, the 
Veteran contends that he had to jump off a 21/2 truck when 
German airplanes strafed his column.  During a 2007 PTSD 
examination, the Veteran stated that he "hit the ground" 
many times.  

In July 2007 correspondence, one of the Veteran's fellow 
soldiers stated that in March and April 1945 he and the 
Veteran's unit were strafed two or three times.  Several 
members of the company suffered sprains and bruises from 
diving into ditches and ravines.  In correspondence received 
in September 2007, the widow of one the Veteran's fellow 
soldiers noted her husband had told her that he and the 
Veteran had jumped off their truck when strafed by German 
airplanes.  

In this case, the Veteran's service treatment records are 
unavailable and may have been destroyed in a fire.  His 
Combat Infantry Badge reflects that he did engage in combat 
with the enemy.  Thus, his claimed combat hip and back 
injuries are plausible, despite the absence of his service 
treatment records.  See also 38 U.S.C.A. § 1154(b) (2002).

Various private medical records reflect that in April 1983 
the Veteran injured his lower back and right thigh in a work 
accident when he was thrown or fell off a power jack.  A July 
1984 private medical report relates that the Veteran 
apparently had developed a hematoma from the right buttock 
down to the lateral aspect of the thigh during the April 1983 
accident.  Contemporaneous X-rays were noted to show 
degenerative disc disease at L5-S1.  The report does not 
address the etiology or severity of the degenerative disc 
disease.  

It is unclear whether the degenerative disc disease noted on 
X-ray in 1984 pre-existed the intercurrent 1983 industrial 
accident (and therefore might be the result of the Veteran's 
claimed combat injuries), or was the result of the accident.  
Therefore, a VA examination is required.  38 U.S.C.A. 
§§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2008).  
Parenthetically, the Board notes that correspondence dated in 
November 2008 from the Veteran's private primary care 
physician relates that the Veteran now has chronic bursitis 
of the right hip and arthritis of the back and hip.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Arrange for an examination to 
determine the nature, extent and 
etiology of any condition of the 
Veteran's hips or back, including 
chronic bursitis of the right hip and 
arthritis of the back and hip.  The 
claims file must be made available to 
the examiner.

Following a review of the relevant 
medical evidence in the claims file, 
the medical history (including that set 
forth above), and the results of the 
clinical evaluation and any tests that 
are deemed necessary, the examiner is 
asked to address whether it is at least 
as likely as not (50 percent or more 
likelihood) that the degenerative disc 
disease at L5-S1 noted on X-ray in 1984 
was due to the Veteran's claimed 
inservice back and hip injuries.  The 
examiner is also asked to address 
whether it is at least as likely as not 
(50 percent or more likelihood) that 
the degenerative disc disease at L5-S1 
noted on X-ray in 1984 was due to the 
Veteran's 1983 work accident.  

The examiner is requested to provide a 
rationale for all opinions expressed.  
If the examiner finds it impossible to 
provide any part of the requested 
opinion without resort to pure 
speculation, he or she should so 
indicate and explain why.

2.  Then, readjudicate the Veteran's 
claims for service connection for a 
back condition and a hip condition.  If 
either benefit sought on appeal remains 
denied, provide the veteran with an 
SSOC.  The SSOC should contain notice 
of all relevant actions taken on the 
claim, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



